Exhibit 10.2

THE PANTRY, INC.

AWARD AGREEMENT

(Awarding Restricted Stock to Employee)

THIS AWARD AGREEMENT (this “Agreement”) is dated as of the [Grant Date] (the
“Grant Date”) by and between The Pantry, Inc., a Delaware corporation (the
“Company”), and [Employee] (“Participant”) pursuant to The Pantry, Inc. 2007
Omnibus Plan (the “Plan”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Plan.

RECITALS:

A. Participant is an employee of the Company and the Company considers it
desirable to give Participant an added incentive to advance the interests of the
Company and its shareholders.

B. The Company now desires to grant Participant shares of common stock of the
Company, par value $.01 per share (the “Shares”) in the form of Restricted
Stock, pursuant to the terms and conditions of this Agreement and the Plan.

AGREEMENT:

NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:

1. Grant of Restricted Stock. The Company has granted Participant, and
Participant hereby accepts, [Number] Shares of Restricted Stock, having a Fair
Market Value per Share of [FMV] on the Grant Date. The Restricted Stock is
subject to the terms and conditions stated in this Agreement and in the Plan.

2. Period of Restriction. Subject to Participant’s continuing to provide
services to the Company, the restrictions set forth in this Agreement with
respect to the Restricted Stock shall lapse with respect to one-third ( 1/3) of
the Shares on each of the first, second and third anniversaries of the Grant
Date, so that all the restrictions shall have lapsed three (3) years from the
Grant Date (the “Period of Restriction”). Participant acknowledges that prior to
the expiration of the applicable portion of the Period of Restriction, the
Restricted Stock may not be sold, transferred, pledged, assigned, encumbered,
alienated, hypothecated or otherwise disposed of (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of the applicable portion of the Period of Restriction, the
restrictions set forth in this Agreement with respect to the Restricted Stock
theretofore subject to such expired Period of Restriction shall lapse, except as
may be provided in accordance with Section 9 hereof.

3. Ownership. Participant agrees that Participant’s ownership of the Restricted
Stock will be evidenced solely by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated stock transfer agent in
Participant’s name. Upon expiration of the applicable portion of the Period of
Restriction, the Company shall transfer the vested shares to Participant.

4. Termination.

(a) Death, Disability or Retirement. If Participant’s termination of employment
or other relationship with the Company is as a result of Participant’s death,
Disability (as defined in Participant’s employment agreement or, if Participant
has no employment agreement, within the meaning of Section 22(e)(3) of the Code)
or Retirement (for purposes of this Agreement, defined as Participant’s
termination after attaining age fifty-five (55) with at least ten (10) completed
years of service), then the Period of Restriction shall immediately lapse,
causing any restrictions which would otherwise remain on the Restricted Stock to
immediately lapse.



--------------------------------------------------------------------------------

(b) Other Terminations. If Participant’s Termination is by the Company or an
Affiliate or by Participant for any reason other than death, Disability or
Retirement, then all Restricted Stock for which the Period of Restriction had
not lapsed prior to the date of such Termination shall be immediately forfeited.

5. Taxes and Withholdings. Upon the expiration of the applicable portion of the
Period of Restriction or such earlier dates as Participant elects pursuant to
Section 83(b) of the Code, or as of which the value of any Shares of Restricted
Stock first becomes includible in Participant’s gross income for income tax
purposes, Participant shall notify the Company if Participant wishes to pay the
Company in cash, check or with shares of Company common stock already owned for
the satisfaction of any taxes of any kind required by law to be withheld with
respect to such Shares; provided, however, that pursuant to any procedures, and
subject to any limitations as the Compensation and Organization Committee of the
Board of Directors of the Company (the “Committee”) may prescribe and subject to
applicable law, if Participant does not notify the Company in writing at least
fourteen (14) days prior to the applicable lapse of the Period of Restriction,
then Participant will satisfy such withholding obligations by withholding Shares
otherwise deliverable to Participant pursuant to the Restricted Stock (provided,
however, that the amount of any Shares so withheld shall not exceed the amount
necessary to satisfy required Federal, state, local and non-United States
withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income). Any such election made by
Participant must be irrevocable, made in writing, signed by Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate. In the event that Participant elects
immediate Federal income taxation with respect to all or any portion of this
award of Restricted Stock pursuant to Section 83(b) of the Code, Participant
agrees to deliver a copy of such election to the Company within ten (10) days
after filing such election with the Internal Revenue Service.

6. Rights as a Shareholder. Participant shall have all rights of a shareholder
(including, without limitation, dividend and voting rights) with respect to the
Restricted Stock, for record dates occurring on or after the Grant Date and
prior to the date any such Shares of Restricted Stock are forfeited in
accordance with this Agreement, except that any dividends or distributions paid
in Shares or other securities (including, without limitation, any change in the
shares of Restricted Stock pursuant to Section 4.4 of the Plan) with respect to
the Restricted Stock shall, during the Period of Restriction, be deposited with
the Company or any holder appointed pursuant to Section 3 hereof, together with
a stock power endorsed in blank or other appropriate instrument of transfer, or
credited to Participant’s book-entry account established under Section 3 hereof,
as applicable, and shall be subject to the same restrictions (including, without
limitation, the Period of Restriction) as such Restricted Stock and otherwise
considered to be such Restricted Stock for all purposes hereunder.

7. No Right to Continued Employment. Neither the Restricted Stock nor any terms
contained in this Agreement shall confer upon Participant any express or implied
right to be retained in the employment or service of the Company or any
Affiliate for any period, nor restrict in anyway the right of the Company, which
right is hereby expressly reserved, to terminate Participant’s employment or
service at any time for any reason. Participant acknowledges and agrees that any
right to have restrictions on the Restricted Stock lapse is earned only by
continuing in the service of the Company or an Affiliate at the will of the
Company or such Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Restricted Stock or acquiring Shares hereunder.

8. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
requirements as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. A copy of the Plan is available to Participant at the
Company’s principal executive offices upon request and without charge.

9. Compliance with Laws and Regulations.

(a) The Restricted Stock and the obligation of the Company to sell and deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to Participant or any other person pursuant to this Agreement if doing so



--------------------------------------------------------------------------------

would be contrary to applicable law. If at any time the Company determines, in
its discretion, that the listing, registration or qualification of Shares upon
any national securities exchange or under any state or Federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable, the Company shall not be required to deliver any certificates for
Shares to Participant or any other person pursuant to this Agreement unless and
until such listing, registration, qualification, consent or approval has been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Company.

(b) The Shares received upon the expiration of the applicable portion of the
Period of Restriction shall have been registered under the Securities Act of
1933, as amended (“Securities Act”). If Participant is an “affiliate” of the
Company, as that term is defined in Rule 144 under the Securities Act (“Rule
144”), Participant may not sell the Shares received except in compliance with
Rule 144. Certificates representing Shares issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Shares as the Company deems appropriate to comply with Federal
and state securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, Participant may be required to execute, prior to the
delivery of any Shares to Participant by the Company pursuant to this Agreement,
an agreement (in such form as the Company may specify) in which Participant
represents and warrants that Participant is purchasing or acquiring the shares
acquired under this Agreement for Participant’s own account, for investment only
and not with a view to the sale or distribution thereof, and represents and
agrees that any subsequent offer for sale or distribution of any kind of such
Shares shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold,
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption Participant shall, prior to any
offer for sale of such Shares, obtain a prior favorable written opinion, in form
and substance satisfactory to the Company, from counsel for or approved by the
Company, as to the applicability of such exemption thereto.

10. Notices. All notices by Participant or Participant’s assignees shall be
addressed to The Pantry, Inc., 1801 Douglas Drive, Sanford, North Carolina
27330, Attention: Human Resources, or such other address as the Company may from
time to time specify. All notices to Participant shall be addressed to
Participant at Participant’s address in the Company’s records.

11. Other Plans. Participant acknowledges that any income derived from the
Restricted Stock shall not affect Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.

12. Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Delaware without regard to the conflict of law provisions
thereof.

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall be deemed one
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first above written.

 

THE COMPANY:

THE PANTRY, INC.

By:

 

 

  Peter J. Sodini   Chairman and Chief Executive Officer

PARTICIPANT:

 

[Employee]